PER CURIAM.
The defendant appeals from his conviction for aggravated assault and carrying a concealed firearm.
We find no merit in the defendant’s first two contentions. We agree, however, as does the state, with his third contention that the trial court was not authorized to impose a three-year mandatory minimum sentence for carrying a concealed weapon pursuant to section 775.087(2), Florida Statutes (1985). There is no mention of a mandatory minimum sentence for carrying a concealed weapon. Sammons v. State, 481 So.2d 1315 (Fla. 2d DCA), cause dismissed, 486 So.2d 597 (Fla.1986). Accordingly, we strike that portion of the sentence and remand for resentencing.
AFFIRM IN PART, REVERSE IN PART.
HERSEY, C.J., and LETTS and GLICKSTEIN, JJ., concur.